Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails, alone or in combination, to disclose, teach, or suggest an ophthalmic treatment apparatus for delivering a treatment/therapeutic light to a patient’s eye, the apparatus comprising: a light source and one or more treatment light delivery element(s) coupled to the light source and configured to project treatment light to the patient’s eye from a distance of between three to six inches; and at least one process operably coupled to the light source and adapted to modulate intensity of the light delivered to the patient’s eye, wherein the processor is further configured to provide to the eye intermittent treatment light projections including successive treatment light exposure periods having a first light intensity level followed by a non-treatment periods having a second light intensity level which is lower than the intensity level of the treatment light, and wherein projection of each of the treatment light exposure period and non-treatment light exposure period is between 5 to 25 second as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 10, 2021